                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                         LAKE CHARLES DIVISION


WANDA SMITH, ET AL                          :         CIVIL ACTION NO. 2:19-CV-964


VERSUS                                      :         JUDGE JAMES D. CAIN, JR.


WALMART INC., ET AL                         :         MAGISTRATE JUDGE KAY


                                     JUDGMENT

       For the reasons stated in the Report and Recommendation [doc. 10] of the

Magistrate Judge previously filed herein, determining that the findings are correct under

the applicable law, and noting the lack of objections to the Report and Recommendation in

the record;

       IT IS ORDERED that the Motion to Remand [doc. 6] be DENIED.

       THUS DONE AND SIGNED in Chambers this 3rd day of December, 2019.




                    _______________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
